Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagagli et al (US PGPub No. 2014/0377110) in view of Mizuno et al (US Patent No. 8,162,635).

Bagagli teaches:

limitations from claim 9, a reciprocating compressor (FIG. 1) comprising a cylinder (20) with a cavity therein (22, 24) and a reciprocating moveable arrangement comprising a piston (50) and a piston rod (80) and driving means (60, 70) configured to move said arrangement into reciprocating motion (paragraph 7), said piston dividing said cavity into a first (22) and a second (24) chamber, each of said first and second chambers being connected through a respective at least one suction valve system (32, 34) and discharge valve system (42, 44) to a suction duct and a discharge duct (30, 40 respectively), said suction 


    PNG
    media_image1.png
    510
    582
    media_image1.png
    Greyscale


Bagagli does not teach valves with a volume in connection with the valve chamber;

Mizuno teaches:

a reciprocating pump (10) including a piston (24), a compression chamber (22), and a discharge valve (33) in a chamber (formed in block 37); wherein said compressor is further provided with a vessel (14, 44) defining a volume (46), said volume being in fluid connection with the valve chamber of at least one of said discharge valve systems by a conduit (62; FIG. 1; C. 3 Lines 39-55); such that a 

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a vessel/volume integrated with the discharge valves of the conventional pump taught by Bagagli (mounted at the radially outer portion of the valves 42, 44 of Bagagli), in order to provide damping of pump oscillations (C. 4 Lines 9-22 of Mizuno for example).



Mizuno further teaches:

limitations from claim 10, wherein said vessel comprises a sealed housing so as to restrict any leakages of high pressure gas into the atmosphere (see closed housing 44 including blocks 52, 54; Mizuno does not explicitly teach a sealed housing; however the examiner maintains that because the damping vessel 14 is connected to the pump pressure chamber 22, that one of ordinary skill would find it obvious that the two blocks 52, 54 of the vessel be joined in a sealed manner in order to prevent the pumped fluid from discharging to atmosphere);

limitations from claim 11, wherein said vessel comprises a housing (52, 54) and said vessel housing is mounted on a respective valve housing (36-37);

limitations from claim 12, wherein sealing means are provided between a sealing surface of said vessel (bottom of 54) and a sealing surface of said valve housing (top of 37) upon which said vessel is mounted (Mizuno does not explicitly teach a sealed housing; however the examiner maintains that because the damping vessel 14 is connected to the pump pressure chamber 22, that one of ordinary skill would find it obvious that the two blocks 52, 54 of the vessel be joined in a 

limitations from claim 13, wherein said conduit (62) connecting the discharge valve chamber to said volume in said vessel is made in the shape of a straight tube (see FIG. 1 and FIG. 3) extending with one end in said discharge valve chamber and with the other end inside said vessel (see FIG. 1);




Bagagli further teaches:

limitations from claim 14, wherein said cylinder further comprises a second discharge valve system (42, 44), wherein a second valve chamber of said second discharge valve system being connected to a second vessel (with the combination of Mizuno, each discharge is intended to have a respective damping mechanism);

limitations from claim 15, wherein both discharge valve systems are positioned on the same side of said cylinder (see FIG. 1);





Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagagli et al (US PGPub No. 2014/0377110) in view of Mizuno et al (US Patent No. 8,162,635) as applied to claim 9 above, and in further view of Hoffarth (US PGPub No. 2010/0172771).

Bagagli teaches only a single piston-cylinder assembly (FIG. 1);

Hoffarth teaches:

limitations from claims 16-17, a reciprocating compressor (10; FIG. 1) according to claim 9, wherein said compressor comprises a drive means (13), two piston rods (48), each piston rod being connected to a respective piston (31) of a piston chamber (30) and to said driving means;

I would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to provide a second piston-cylinder assembly in the pump of Bagagli to be driven by a common drive source, as taught by Hoffarth, in order to increase the pump output without increasing the need for additional drives.





Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagagli et al (US PGPub No. 2014/0377110) in view of Mizuno et al (US Patent No. 8,162,635) in view of Gerteis (US Patent No. 3,109,584).

Bagagli teaches:

limitations from claim 9, a reciprocating compressor (FIG. 1) comprising a cylinder (20) with a cavity therein (22, 24) and a reciprocating moveable arrangement comprising a piston (50) and a piston rod (80) and driving means (60, 70) configured to move said arrangement into reciprocating motion (paragraph 7), said piston dividing said cavity into a first (22) and a second (24) 


    PNG
    media_image1.png
    510
    582
    media_image1.png
    Greyscale


Bagagli does not teach valves with a volume in connection with the valve chamber;

Mizuno teaches:

a reciprocating pump (10) including a piston (24), a compression chamber (22), and a discharge valve (33) in a chamber (formed in block 37); wherein said compressor is further provided with a vessel (14, 44) defining a volume (46), said 

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a vessel/volume integrated with the discharge valves of the conventional pump taught by Bagagli (mounted at the radially outer portion of the valves 42, 44 of Bagagli), in order to provide damping of pump oscillations (C. 4 Lines 9-22 of Mizuno for example).

Neither Bagagli nor Mizuno teaches configuring the space after the compression chamber as a low pass filter; 

However, Gerteis teaches a compressor (2) including a damping vessel (7); wherein the damping spaces are embodied as a low pass-filter (C. 5 Lines 4-11);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to form the discharge spaces of the compressor and vessel of Bagagli and Mizuno as low pass filters, in a manner taught by Gerteis, in order to efficiently damp the fluid without inducing undue pressure drops (C. 6 Lines 1-12 of Gerteis for example); 



Response to Arguments
Applicant’s arguments, see response, filed 05/17/2021, with respect to the rejection(s) of claim(s) 9-16 under Budecker have been fully considered and are Mizuno.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746